Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bennet Mullinax on 4/19/2021.
The application has been amended as follows: 
Claim 1 Line 13: the aperture retaining therein a [[the]] release pin;
Claim 4: (cancelled)
Claim 5 Line 16: pivot relative to the first arm and the first housing when [[the]] a release pin is in a disengaged position,
Claim 6: (cancelled)
Reasons for Allowance
Claims 1-3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 5, the prior art of record Gray (US4269394) in view Powers (US9016664), generally consistent with the claim limitations as described in the previous Office Action.  Gray teaches a transmission jack with a plurality of arms and a second housing with a pawl/toothed surface.  Gray does not disclose an angular adjustment within the second housing with a release pin.  Powers teaches an angular adjustment with a release pin but does not teach a pawl/toothed 
Claims 2 and 3 are allowed as being dependent from an allowed claim
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 20, 2021